DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Status of the Claims
Amendment filed January 27, 2022 is acknowledged. Claim 1 has been amended. Claims 1-5 and 8-13 are pending.
Action on merits of claims 1-5 and 8-13 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 8-13 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
There does not appear to be a written description of the claim limitation “wherein the first portion of the narrow semiconductor part extends in the extending direction of the scan line for a length that is shorter than a length that the second portion of the narrow semiconductor part extends in the direction of the data line” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US. Pub. No. 2015/0102303) of record.
With respect to claim 1, As best understood by Examiner, KIM teaches an organic light-emitting diode (OLED) display as claimed including: 
a substrate (100); 

a gate metal line on the semiconductor layer (112), and including a scan line (SLn) configured to transmit a scan signal (Sn); 
an insulating layer (104) covering the semiconductor layer (112) and the gate metal line (SLn) and having a plurality of contact holes connected to the semiconductor layer (112); 
a data metal line on the insulating layer (104) and including a data line (DLm), a driving voltage line (PL), and a driving connector (130); 
a switching transistor (T2) electrically connected to the scan line (SLn) and the data line (DLm); 
-34-a driving transistor (T1) electrically connected to the switching transistor (T2) and including the driving channel (under G1), a driving gate electrode (G1) overlapping the driving channel in the depth dimension of the OLED display, and driving source (S1) and drain (D1) electrodes located at the ends of the driving channel; 
a compensation transistor (T3) including the a compensation channel (under G3), a compensation gate electrode (G3) overlapping the compensation channel in the depth dimension of the OLED display, and compensation source (S3) and drain (D3) electrodes located at opposing ends of the compensation channel, wherein the compensation source electrode (S3) is electrically connected to the driving drain electrode (D1);
an initialization transistor (T4) including the initialization channel (under G4), an initialization gate electrode (G4) overlapping the initialization channel in the depth dimension of the OLED display, and initialization source (S4) and drain (D4) located at ends of the 
 a light emission control transistor (T6) receiving an output current (D1) of the driving transistor (T1); and 
an OLED (OLED) receiving the output current (D1) of the driving transistor (T1) via the light emission control transistor (T6), 
wherein the driving connector (130) is electrically connected the semiconductor layer (112) via a first contact hole (42) and is electrically connected to the driving gate electrode (G1) via a second contact hole (41), 
wherein the semiconductor layer (112) includes a narrow semiconductor part having a first width and an expansion semiconductor part formed adjacent to the first contact hole (42) and having a second width greater than the first width, 
 wherein the narrow semiconductor part has a first portion which extends in an extending direction of the scan line (SLn) and a second portion which extends in an extending direction of the data line (DLm), 
wherein the first portion of the narrow semiconductor part extends in the extending direction of the scan line (SLn) for a length that is shorter than a length that the second portion of the narrow semiconductor part extends in the direction of the data line (DLn),
wherein the expansion semiconductor part is disposed between the first portion and the second portion, 
wherein the first width is a distance between edges of the narrow semiconductor part andKO et al, S.N. 15/139,228Dkt. 8071-888T Page 4the second width is a distance between edges of the expansion semiconductor part, 

wherein the oblique line extends in a first direction,
wherein the driving connector (130) overlaps at least a part of the expansion semiconductor part, but does not overlap all of the expansion semiconductor part, 
wherein the narrow semiconductor part connects the compensation drain electrode (D3) and the initialization drain electrode (D4), 
wherein the corner protrudes from the oblique line in a second direction different from the first direction, and
wherein the compensation gate electrode (G3) protrudes from the scan line (SLn) at a right angle from a direction of extension of the scan line (SLn) to cross the compensation channel of the compensation transistor (T3). (See FIGs. 1-2).

With respect to claim 2, the expansion semiconductor part of KIM encloses the first contact hole (42). 

With respect to claim 3, the expansion semiconductor part of KIM includes a contact semiconductor region overlapping the first contact hole (42) and a non-contact semiconductor region not overlapping the first contact hole (42), in the depth dimension of the OLED display, 

With respect to claim 4, the data line (DLm) of KIM crosses the scan line (SLn) and is configured to transmit a data voltage (Dm), 
wherein the driving voltage line (PL) crosses the scan line (SLn) and is configured to transmit a driving voltage (ELVDD), and 
wherein the driving connector (130) configured to electrically connect the compensation drain electrode (D3) to the driving gate electrode (G1). 
         
With respect to claim 5, the OLED display of JIN further comprises: 
a previous scan line (SLn-1) substantially parallel to the scan line (SLn) and configured to transmit a previous scan signal (Sn-1); 
an initialization voltage line (Vint) configured to transmit an initialization voltage (VL) configured to initialize the driving transistor (T1); and 
the initialization transistor (T4) configured to be turned on based on the previous scan signal (Sn-1).   

With respect to claim 8, the non-contact semiconductor region of KIM is positioned on the shortest path passing in front of the first contact hole (42), and wherein the shortest path extends from the second portion of the narrow semiconductor part to the first portion of the narrow semiconductor part.  


With respect to claim 10, the semiconductor layer (112) of KIM further includes a second expansion part overlapping the data line (DLm). (See FIG. 8).
With respect to claim 11, the data line (DLm) and the second expansion semiconductor part of KIM overlap each other in the depth dimension of the OILED display and are electrically connected each other via a third contact hole (43). 
With respect to claim 12, the insulating layer of KIM includes: 
a first gate insulating layer (102) covering the semiconductor layer (112); 
a second gate insulating layer (103) covering the scan line (SLn); and 
an interlayer insulating layer (104) covering the second gate insulating layer (103), and 
wherein the first contact hole (42) and the third contact hole (43) penetrate the first (102) and second (103) gate insulating layers and the interlayer insulating layer (104).

With respect to claim 13, the OLED of KIM includes:   
-36-a pixel electrode receiving an output (D1) of driving of transistor (T1) via the light emission control transistor (T6); 
an organic emission layer on the pixel electrode; and 
a common electrode on the organic emission layer. (See ¶ [0093]). 

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.

However, there is no evidence in the specification that supports the drawings are to scale.  
Therefore, the limitation is unsupported new matter.
Further, the “expansion semiconductor part, the first portion, the second portion, the oblique line, portions of the edges, corner, etc., ” are not defined in the claim such that these limitations are distinguished from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH D MAI/Primary Examiner, Art Unit 2829